Citation Nr: 0321104	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from November 
1942 to September 1944.  Prior to that, he had served in the 
National Guard from May 1937 to April 1940.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO.  



FINDINGS OF FACT

1.  The convincing evidence shows that the veteran currently 
has bilateral hearing loss that is likely due to acoustic 
trauma in service.

2.  The convincing evidence shows that the veteran currently 
has tinnitus that is likely due to acoustic trauma in 
service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a bilateral 
sensorineural hearing loss is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  

2.  The veteran's disability manifested by tinnitus is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Statement of the Case (in March 2002), and in an August 2001 
letter mailed to the veteran, the RO has notified him of the 
VCAA as well as the evidence needed to substantiate his 
claims.  

Collectively, these documents notified the veteran of the 
evidence necessary to substantiate his claims, what evidence 
or information he was expected to provide, and what evidence 
the VA would attempt to obtain on his behalf.  

These documents also notified the veteran of what the VA was 
doing by way of helping him with his claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has also sought and obtained VA examinations regarding 
the issues at hand.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, given the favorable action taken hereinbelow, 
the Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  




II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In January 2001, the RO received the veteran's claim of 
service connection for bilateral defective hearing, in which 
he contended that his hearing disabilities were first 
incurred as a result of service with the National Guard when 
he was continually exposed to acoustic trauma from large 
guns.  

The veteran claimed that the only protection he had for his 
hearing was to cover his ears.  The veteran argued that he 
continued to experience acoustic trauma while later serving 
as an "Ammo Handler" in the Army.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case, the service medical records show that there 
were no complaints, clinical findings or diagnoses of 
bilateral hearing loss and tinnitus during military service.  
A careful review of the service medical records shows that, 
on a November 1942 induction examination, the veteran's 
hearing was noted to be 20/20 in both ears. 

However, the post-service clinical findings do show the 
presence of both a hearing loss and tinnitus.  

In a January 2001 statement, James Holliday, M.D., a private 
doctor, determined that the veteran had tinnitus and 
sensorineural hearing loss, and that these disabilities were 
due to noise-induced trauma while in active military service.  

On a December 2000 record attached to Dr. Holliday's 
statement, the results of an audiological examination 
revealed profound hearing loss in the right ear and mild to 
severe/profound hearing loss in the left ear.  It was also 
noted that the veteran's left ear hearing "sensitivity" had 
worsened since his last examination in October 1997.  He was 
recommended for a hearing aid trial.  

On a March 2001 VA audiological examination, the veteran 
complained of having a long-standing and progressive 
bilateral hearing loss that was very severe in his right ear.  
While serving as a gunner in the National Guard, the veteran 
indicated that he sat on the left side of the guns, thereby 
experiencing major impact to his right ear.  He denied 
tinnitus.  

An audiological examination revealed pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  85, 
90, 90, 95, and 100 in the right ear; and 30, 35, 65, 85, and 
100 in the left ear.  Speech recognition using the Maryland 
CNC word lists was zero percent in the right ear and 36 
percent in the left ear.  

The diagnoses were those of severe to profound sensorineural 
hearing loss in the right ear and mild to profound 
sensorineural hearing loss in the left ear.  

Further, the audiologist opined that it was as likely as not 
that the veteran's history of unprotected military noise 
exposure was a contributing factor to his present hearing 
loss.  (She also noted that there was anecdotal family 
history of hearing loss).  

The veteran was referred to the VA ear, nose, and throat 
(ENT) clinic for further evaluation.  On a March 2001 ENT 
examination, the veteran complained of being exposed to 10-
inch gun noise and "155 field noise."  Since discharge from 
the military, he reported that he worked in insurance and 
denied any recreational or occupational noise exposure.  

The veteran complained that he had had no significant hearing 
in his right ear for quite some time.  He also indicated that 
tinnitus was much worse in his right ear than his left.  (The 
Board notes that, as indicated above, on a VA audiological 
exam conducted that same day by a different examiner, the 
veteran denied tinnitus).  

The examiner conducted an MRI scan of the veteran's auditory 
canal and found no abnormalities.  

The examiner's impression was that of profound sensorineural 
hearing loss in the right ear, with high frequency 
sensorineural hearing loss in the left ear.  

The doctor opined that, as likely as not, the veteran's 
hearing loss and tinnitus occurred as a result of acoustic 
trauma in service.   

Both the VA examiners and the veteran's private doctor have 
attributed the veteran's current hearing loss to military 
service.  Moreover, a VA examiner and the private doctor have 
related the veteran's tinnitus to acoustic trauma in service.  

Hence, in light of the veteran's credible statements 
regarding his exposure to noise during service, and the 
statements by the VA examiners and Dr. Holliday attributing 
his current bilateral hearing loss and tinnitus to military 
service, the Board finds that the veteran currently has 
bilateral hearing loss and tinnitus, which are likely due to 
injury that was incurred in service.  

Accordingly, service connection for bilateral sensorineural 
hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107.  



ORDER

Service connection for the bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


                    
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


